FILED
                             NOT FOR PUBLICATION                            JAN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE TYRONE DUNLAP, Jr.,                       No. 12-15593

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02394-RLH-
                                                 GWF
  v.

NEVEN, Warden; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Nevada state prisoner George Tyrone Dunlap, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment on Dunlap’s claim

alleging deliberate indifference to his medical and dental needs because Dunlap

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to Dunlap’s health. See Jett v. Penner, 439 F.3d
1091, 1096 (9th Cir. 2006) (to establish deliberate indifference based on a delay in

treatment, a prisoner must show that the delay resulted in further significant injury

or the wanton infliction of pain); Toguchi, 391 F.3d at 1057-58 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health and safety; a prisoner’s difference of opinion concerning the

course of treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment on Dunlap’s claims

alleging failure to protect him from inmate assault because Dunlap failed to raise a

genuine dispute of material fact as to whether defendants knew of and disregarded

an excessive risk to Dunlap’s safety. See id. at 1057.

      The district court properly granted summary judgment on Dunlap’s claims

alleging retaliation because Dunlap failed to raise a genuine dispute of material fact

as to whether defendants took any adverse action in retaliation for his filing of


                                           2                                    12-15593
grievances. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(explaining the elements of a retaliation claim under § 1983).

      The district court properly granted summary judgment on Dunlap’s claim

alleging that defendants poisoned his food because Dunlap failed to provide any

evidence supporting that claim. See Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986) (a party may prevail at summary judgment by showing that there is an

absence of evidence supporting the nonmoving party’s case).

      Dunlap’s contention that the district court erred in denying his discovery

request and defendants’ contention that this court should sanction Dunlap for filing

a frivolous appeal are unpersuasive.

      Dunlap’s “Motion to Reverse Order of Summary Judgment” is denied.

      AFFIRMED.




                                          3                                   12-15593